Appeal by the defendant from a judgment of the Supreme Court, Queens County (Aloise, J.), rendered November 27, 2006, *749convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the prosecutor improperly suggested, during summation, that the jury would have to find that the People’s witness lied in order to acquit him (see People v Daley, 292 AD2d 630, 631 [2002]; People v Bull, 218 AD2d 663 [1995]; People v Langford, 153 AD2d 908 [1989]), was not preserved for appellate review, as he either failed to object to remarks he now contests or made only general objections (see CPL 470.05 [2]; People v Romero, 7 NY3d 911 [2006]; People v Small, 45 AD3d 705 [2007]). In any event, the evidence of the defendant’s guilt, without reference to the alleged error, was overwhelming, and there is no reasonable possibility that the alleged error might have contributed to the defendant’s conviction. Thus, any error was harmless beyond a reasonable doubt (see People v Crimmins, 36 NY2d 230, 237 [1975]; People v Daley, 292 AD2d 630 [2002]). Lifson, J.P., Ritter, Miller and Balkin, JJ., concur.